The opinion of the Court was filed February 25,1884.
Per Curiam:
The learned judge made the proper distinction between King’s Appeal, 3 Norris, 345, and Himes’ Appeal 13 Id., 381. In the former case the contention was between the surviving husband on the one side, and the children of his deceased wife on the other side. The attempt was to take from him property of his wife which the statute expressly gave him. We declared the Act did not intend to apply to the property of a wife. In the latter case the question did not relate to the distribution of the property of a wife, but to the property of a widow. The rights of a husband did not arise. It follows so far as that part of the case is presented this decree is right, and the court was also right in holding that the land passed to the mother encumbered by the liens with which it was charged when she acquired it. There was error in allowing any interest on the judgment in favor of the appellee, Peirce. The auditor allowed none. No exception was taken to this decision. The court gives no reason for the allowance. It was evidently inadvertently made. To the extent of the sum allowed for interest the decree must be modified.
And now it is adjudged that so much of the decree as orders the sum of fifty dollars to be paid as interest on the judgment of Peirce, the appellee, be reversed and set aside, and said sum be decreed to the appellant as guardian of William Lewis, and the remaining portion of the decree be affirmed. It is further ordered that the appellant and the said appellee each pay one half of the costs of this appeal.